DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 04/25/2022.  The arguments set forth are addressed herein below.  Claims 1-8 and 10-21 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 6, 16, 19, and 20 have been amended.  No new matter appears to have been entered.
Reasons for Allowance
Claims 1-8 and 10-21 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“determining that a result of a game instance satisfies a near-miss condition for a supplemental feature; 
in response to the determination that the result of the game instance satisfies the near-miss condition, triggering a boost stage corresponding to a metamorphic graphical element, the boost stage providing an additional opportunity, for the game instance, to satisfy a trigger condition for the supplemental feature, the metamorphic graphical element indicating how many times the near-miss condition has occurred during a tracking period, wherein the metamorphic graphical element has a current state value; and
during the boost stage:
generating a random number;
based at least in part on a result of a lookup operation for the random number in a lookup table, determining whether the trigger condition for the supplemental feature is satisfied, and
in accordance with a determination that the trigger condition is not satisfied based at least in part on the result of the lookup operation: 
advancing the current state value for the metamorphic graphical element, 
cause a display of the metamorphic graphical element to be modified in accordance with the advanced state value, and
exiting the boost stage without resetting the metamorphic graphical element” (substantially encompassed by independent claims 1, 19, and 20).
Claims 1-8 and 10-21 are allowed for the reasons stated above.  Additionally, claims 1-8 and 10-21 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 04/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715